Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 1 of 10



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA


                                                 CASE NO.: 0:19cv61318

  RYAN TURIZO,

          Plaintiff,

  v.                                                                                        CLASS ACTION

  VITAL DATA SERVICES, LLC,

        Defendant.
  _______________________________________/

                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            INJUNCTIVE RELIEF SOUGHT

          Plaintiff RYAN TURIZO (“Plaintiff”), by and through undersigned counsel, seeks redress

  for the illegal practices of Defendant VITAL DATA SERVICES, LLC (“Defendant”), to wit, for

  Defendant’s violations of 47 U.S.C. § 227, the Telephone Consumer Protection Act, in support

  thereof, Plaintiff states the following:

                                                     INTRODUCTION

          1.         The Telephone Consumer Protection Act (the “TCPA”) was enacted to prevent

  companies, such as Defendant, from invading the privacy of American citizens, and to prevent

  abusive robocalls.

          2.         “The TCPA is designed to protect individual consumers from receiving intrusive

  and unwanted telephone calls.” Mims v. Arrow Fin. Serves. LLC, 132 S.Ct. 740, 745, (2012).

          3.         “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

  modern civilization, they wake us up in the morning; they interrupt our dinner at night; they force

  the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

                                                                                                                  PAGE | 1 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 2 of 10



  137 Cong. Rec. 30, 821 (1991) Senator Hollings presumably intended to give telephone

  subscribers another option: telling the autodialers to simply stop calling.” Osario v. State Farm

  Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

          4.         According to the Federal Communications Commission (“FCC”), “[u]nwanted

  calls and texts are the number one complaint to the FCC. There are thousands of complaints to the

  FCC every month on both telemarketing and robocalls. The FCC received more than 215,000

  TCPA complaints in 2014.” https://www.fcc.gov/document/fact-sheet-consumer-protection-

  proposal.

                                            JURISDICTION AND VENUE

          5.         Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national

  class, which will result in at least one Class member belonging to a different state than Defendant.

  Plaintiff seeks up to $1,500.00 in damages for each call (text message) in violation of the TCPA,

  which, when aggregated among a proposed class numbering in the thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          6.         Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district in

  which they are subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject them to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant has sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, subjecting Defendant to jurisdiction here.




                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 3 of 10



                                           INDIVIDUAL ALLEGATIONS

          7.         Plaintiff is a natural person, and citizen of the State of Florida, residing in Broward

  County, Florida.

          8.         Plaintiff is the “Called Party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

  1265 (11th Cir. 2014); Osorio,746 F.3d 1242 at 1248.

          9.         Defendant is a Florida corporation with a principal place of business located at 321

  Northlake Blvd Suite 209, North Palm Beach, Florida 33408, and is doing business in the State of

  Florida.

          10.        Plaintiff is the regular user and carrier of the cellular telephone number at issue, to

  wit, XXX-XXX-7820 (“Plaintiff’s Cellphone”), and is the Called Party and recipient of

  Defendant’s hereinafter described calls.

          11.        On or about May 7, 2019, Plaintiff began receiving calls on Plaintiff’s Cellphone

  from Defendant, wherein Defendant sought to solicit undesirable services and/or products to

  Plaintiff.

          12.        Upon recipient of such calls from Defendant, Plaintiff’s caller identification

  (“caller ID”) identified the calls as being initiated from, but not limited to, (386) 213-4064,

  whereby when such numbers were called by Plaintiff, the call would be answered by a pre-recorded

  message.

          13.        All of the calls Defendant made to Plaintiff’s Cellphone were made using an

  “automatic telephone dialing system” (an “ATDS”) which has the capacity to store or produce

  telephone numbers to be called, without human intervention, using a random or sequential number

  generator (including, but not limited to, a predictive dialer) or an artificial or prerecorded voice;

  and to dial such numbers as specified by 47 U.S.C. § 227(a)(1) (“ATDS Calls”).

                                                                                                                  PAGE | 3 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 4 of 10



          14.        Plaintiff will testify that he knew it was an ATDS because when Plaintiff answered

  a call from Defendant, Plaintiff would hear automated message telling Plaintiff that the call was

  from Defendant and/or to please return Defendant’s call at a provided number.

          15.        Some and/or all of the calls at issue were placed by Defendant using a “prerecorded

  voice” as specified by 47 U.S.C. § 227(b)(1)(A).

          16.        None of Defendant’s telephone calls to Plaintiff’s Cellphone were for “emergency

  purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

          17.        All calls made to Plaintiff’s Cellphone were made without the express consent of

  Plaintiff.

          18.        All calls made to Plaintiff’s Cellphone by Defendant were calls Defendant made

  knowingly and willfully.

          19.        Despite actual knowledge of its wrongdoing, Defendant continued its campaign of

  abuse by, inter alia, calling Plaintiff’s Cellphone, despite Plaintiff’s express revocation of any

  consent Defendant may have had to place any such calls to Plaintiff’s Cellphone.

          20.        All requests made by Plaintiff to Defendant for Defendant to stop harassing

  Plaintiff were ignored.

          21.        All calls Defendant placed to Plaintiff’s Cellphone without the express consent of

  Plaintiff resulted in resulted in injury to Plaintiff, to wit, the invasion of Plaintiff’s privacy and the

  intrusion of Plaintiff’s right of seclusion.

          22.        All calls Defendant placed to Plaintiff’s Cellphone were without the express

  consent of Plaintiff and resulted in injury to Plaintiff, to wit, the occupation of the telephone line

  associated with Plaintiff’s Cellphone via unwelcomed calls from Defendant, making Plaintiff’s

  Cellphone unavailable for legitimate calls, and/or making Plaintiff’s Cellphone unavailable for

                                                                                                                  PAGE | 4 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 5 of 10



  outgoing calls while Plaintiff’s Cellphone was ringing from Defendant’s call.

          23.      All calls Defendant placed to Plaintiff’s Cellphone were without the express

  consent of Plaintiff and resulted in injury to Plaintiff, to wit, the unnecessary expenditure of

  Plaintiff’s time. Plaintiff had to waste time to deal with missed call notifications and call logs

  produced by Plaintiff’s Cellphone as a result of Defendant’s unwanted calls. Also, such unwanted

  calls further impaired the usefulness of such features, in that, such features are designed to inform

  Plaintiff of important missed communications.

          24.      All calls Defendant placed to Plaintiff’s Cellphone were without the express

  consent of Plaintiff and resulted in resulted in injury to Plaintiff, to wit, nuisance and annoyance

  to Plaintiff, whereby – for all calls that Plaintiff answered – Plaintiff has to go through the

  unnecessary trouble of having to answer such unwanted calls – and for calls that Plaintiff did not

  answer, Plaintiff had to deal with missed call notifications and call logs that reflected such

  unwanted calls. This also impaired the usefulness of said features of Plaintiff’s Cellphone, whereby

  such features were designed to inform Plaintiff of important missed communications.

          25.      As a result of the above described calls, Plaintiff suffered an invasion of privacy.

  Plaintiff was also affected in a personal and individualized way by stress, anxiety, nervousness,

  embarrassment, distress, and aggravation.

          26.      Defendant violated the TCPA with respect to Plaintiff.

          27.      Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.

                                               CLASS ALLEGATIONS

          PROPOSED CLASS

          28.         Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

  of himself and all others similarly situated.

                                                                                                                PAGE | 5 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 6 of 10



          29.      Plaintiff brings this case on behalf of a Class defined as follows:

                   All persons within the United States who, within the four years
                   prior to the filing of this Complaint, who was called through
                   the use of any automatic telephone dialing system, from
                   Defendant or anyone on Defendant’s behalf, to said person’s
                   cellular telephone number, not for emergency purpose and
                   without the recipient’s prior express written consent.

          30.      Defendant and their employees or agents, Plaintiff’s attorneys and their employees,

  the Judge to whom this action is assigned and any member of the Judge’s staff and immediate family,

  and claims for personal injury, wrongful death, and/or emotional distress are excluded from the Class.

  Plaintiff does not know the number of members in the Class, but believes the Class members number

  in the several thousands, if not more.

          NUMEROSITY

          31.         Upon information and belief, Defendant has placed automated calls to cellular

  telephone numbers belonging to thousands of consumers throughout the United States without their

  prior express consent. The members of the Class, therefore, are believed to be so numerous that joinder

  of all members is impracticable.

          32.         The exact number and identities of the Class members are unknown at this time and

  can be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

          COMMON QUESTIONS OF LAW AND FACT

          33.         There are numerous questions of law and fact common to the Class which

  predominate over any questions affecting only individual members of the Class. Among the questions

  of law and fact common to the Class are:

          (1)      Whether Defendant made non-emergency calls to Plaintiff’s and Class members’
                   cellular telephones using an ATDS;

                                                                                                                PAGE | 6 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 7 of 10



          (2)      Whether Defendant can meet their burden of showing that they obtained prior express
                   consent to make such calls;

          (3)      Whether Defendant conduct was knowing and willful;

          (4)      Whether Defendant are liable for damages, and the amount of such damages; and

          (5)      Whether Defendant should be enjoined from such conduct in the future.

          34.         The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendant routinely utilizes pre-recorded voice and/or messages when calling

  telephone numbers assigned to cellular telephone services is accurate, Plaintiffs and the Class members

  will have identical claims capable of being efficiently adjudicated and administered in this case.

          TYPICALITY

          35.         Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

          PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          36.         Plaintiff is a representative who will fully and adequately assert and protect the

  interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

  representative and will fairly and adequately protect the interests of the Class.

          SUPERIORITY

          37.         A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be
                                                                                                                PAGE | 7 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 8 of 10



  unduly burdened by individual litigation of such cases.

          38.         The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

  example, one court might enjoin Defendant from performing the challenged acts, whereas another may

  not. Additionally, individual actions may be dispositive of the interests of the Class, although certain

  class members are not parties to such actions.

                                                    COUNT I
                                   Violation of the TCPA, 47 U.S.C. § 227(b)
                                     (On Behalf of Plaintiff and the Class)

          39.         Plaintiff re-alleges and incorporates paragraphs 1-38 as if fully set forth herein.

          40.         It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system . . . to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          41.         “Automatic telephone dialing system” refers to any equipment that has the

  “capacity to dial numbers without human intervention.” See, e.g., Hicks v. Client Servs., Inc., No.

  07-61822, 2009 WL 2365637, at *4 (S.D. Fla. June 9, 2009) (citing FCC, In re: Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991: Request of ACA

  International for Clarification and Declaratory Ruling, 07–232, ¶ 12, n.23 (2007)).

          42.         Defendant – or third parties directed by Defendant– used equipment having the

  capacity to dial numbers without human intervention to make marketing telephone calls to the

  cellular telephones of Plaintiff and the other members of the Class defined above.

          43.         These calls were made without regard to whether Defendant had first obtained

  express written consent to make such calls. In fact, Defendant did not have prior express written

                                                                                                                PAGE | 8 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 9 of 10



  consent to call the cell phones of Plaintiff and Class Members when the subject calls were made.

         44.         Defendant, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make marketing telephone calls to the cell phones of

  Plaintiff and Class Members without their prior express written consent.

         45.         All possible Defendants are directly, jointly, or vicariously liable for each such

  violation of the TCPA.

         46.         As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

                                          COUNT II
                Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and the Class)

         47.         Plaintiff re-alleges and incorporates paragraphs 1-38 as if fully set forth herein.

         48.         At all times relevant, Defendant knew or should have known that their conduct

  as alleged herein violated the TCPA.

         49.         Defendant knew that they did not have prior express written consent to send

  these text messages.

         50.         Because Defendant knew or should have known that Plaintiff and Class

  Members had not given prior express consent to receive its autodialed calls to their cellular

  telephones, the Court should treble the amount of statutory damages available to Plaintiff and the

  other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

         51.         All possible Defendants are directly, jointly, or vicariously liable for each such

  violation of the TCPA.

                                                                                                               PAGE | 9 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61318-RKA Document 1 Entered on FLSD Docket 05/27/2019 Page 10 of 10



         52.            As a result of Defendant violations, Plaintiff and the Class Members are entitled

  to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

  § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                                           JURY DEMAND

         53.            Plaintiff and Class Members hereby demand a trial by jury.

                                                     PRAYER FOR RELIEF

         54.            Plaintiff RYAN TURIZO, on behalf of herself and the other members of the

  Class, prays for the following relief with respect to Count I and Count II:

         (1)         A declaration that Defendant practices described herein violate the Telephone
                     Consumer Protection Act, 47 U.S.C. § 227;

         (2)         A declaration that Defendant violations of the Telephone Consumer Protection
                     Act, 47 U.S.C. § 227, were willful and knowing;

         (3)         An injunction prohibiting Defendant from using an automatic telephone dialing
                     system to call and text message telephone numbers assigned to cellular telephones
                     without the prior express consent of the called party;

         (4)         An award of actual, statutory damages, and/or trebled statutory damages; and

         (5)         Such further and other relief the Court deems reasonable and just.

         DATED: May 27, 2019
                                                                   Respectfully Submitted,

                                                                    /s/ Jbrael S. Hindi                                    .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259
                                                                   E-mail:     jibrael@jibraellaw.com
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:     tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:      954-907-1136
                                                                   Fax:        855-529-9540
                                                                   COUNSEL FOR PLAINTIFF
                                                                                                                PAGE | 10 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
